PER CURIAM.
In these causes an application was made by a petition filed by the appellee to the end that this court should reconsider and vacate its order denying the appellee’s petition for a rehearing. After further extended argument by the parties, we have again considered these cases upon the whole record, and have also taken into consideration the testimony of certain witnesses, submitted by the appellee, given in the criminal proceeding entitled United States v. Mifflin Chemical Co. et al., 7523, March Term, 1937, in the District Court of the United States for the Eastern District of Pennsylvania. Though the testimony last referred to cannot be incorporated in the record of these cases,. Qualtop Beverages, Inc., v. McCampbell, 2 Cir., 31 F.2d 260; Yudelson v. Andrews, 3 Cir., 25 F.2d 80; Quitt v. Stone, 4 Cir., 46 F.2d 405, 408; Herbert v. Anstine, 4 Cir., 37 F.2d 522, 555, none the less we have examined it as fully as if it had been incorporated therein.
After such consideration, our decisions heretofore made in these cases remain unchanged.
The petition filed by the appellee for reconsideration and vacation of our order denying the appellee’s petition for rehearing accordingly will be dismissed.